DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/21/2021 has been entered.  Claims 2 and 4 have been canceled.  Claims 1 and 6 are pending in the application.  Applicant’s amendment to the Claims have overcome each and over objection and 112b rejection set forth in the non-Final Office Action previously mailed 2/22/2021.
Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
Regarding the Gulgun and Carver references, Applicant argues the art fails to teach each and every limitation of the claim 1.  Specifically, that the art does not disclose (1) an oil hydraulic system is disposed in the base; (2) a handle lever configured to adjust the pressure of the oil hydraulic system; (3) a screw rod configured to press down onto the mold, and (4) a heating device disposed in the mold base.  Examiner respectfully disagrees.  With respect to items 1, 2 and 4 above, Examiner maintains the Carver reference discloses said limitation as indicated in the prior Office Action (reference annotated Drawing below).  With respect to item 3, Applicant has neither provide evidence or argument as to the criticality of using a hand wheel/screw rod to press down onto the mold which would preclude one of ordinary skill in the .
Claim Interpretation
Claim 6 recites the limitation “…wherein the device is configured to form a precursor sheet…” making note that the claimed invention is manual and lacking any module (e.g. a controller or the like) that may be configured to perform said limitation.  Hence, this is a capable of type limitation and is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gulgun (US 6,482,387 B1), in view of Carver Press Operation Manual (2007); of record, herein 'Carver'.
Regarding claim 1, Gulgun teaches a device for improving perovskite film formation uniformity, comprising a sheeter (col. 18, lines 33-36; a sheeter e.g. Carver hydraulic press), wherein the sheeter presses a precursor powder (col. 18, lines 34-36).
The recitation “for improving perovskite film formation uniformity” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
It should be noted the limitation of “a perovskite precursor” is the material worked upon by the device.  It has been held the material worked upon does not limit the apparatus claim form the prior art.  MPEP 2115.
Gulgun teaches all the elements of claim 1 above but does not the sheeter comprises a mold for pressing the precursor powder and a heating device, wherein the heating device heats the mold nor does Gulgun teach the structure of the sheeter.  However, it is submitted hydraulic presses with heatable molds and/or plates are well known and conventional in the art.  As disclosed above, Gulgun teaches the sheeter is a Carver hydraulic press.


    PNG
    media_image1.png
    455
    739
    media_image1.png
    Greyscale


Gulgun, in view of Carver, teaches all the elements of claim 1, as discussed above but does not teach a hand wheel for driving the screw rod to rotate.  However Carver discloses the use of setscrews to raise and lower the screw rod (page 4-4 of Carver).  Absent a showing of unexpected results, it is submitted one of ordinary skill in the art would have found it obvious to use a hand wheel/screw rod as a matter of design choice to serve the same function of pressing down onto the mold.
Regarding claim 6, it is noted the limitation “the device is configured to form a precursor sheet having a thickness of 0.2-30 mm.” is a capable of type limitation and is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  As noted above, the sheeter is a manual sheet which presses and compresses platens together.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention the device as disclosed by Gulgun/Carver is capable of compressing (e.g. forming) a sheet to the claimed range above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/15/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748